NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE

TIMOTHY P. WRIGHT,                   :
                                     :     CIV. NO. 20-18110 (RMB-AMD)
                   Plaintiff         :
                                     :
     v.                              :           OPINION
                                     :
ATLANTIC COUNTY JUSTICE              :
FACILITY,                            :
               Defendant             :

BUMB, DISTRICT JUDGE

     Plaintiff Timothy P. Wright, a pretrial detainee confined in

the Atlantic County Justice Facility in Mays Landing, New Jersey

filed this civil rights action on December 4, 2020. (Compl., Dkt.

No. 1.) Plaintiff submitted an application (Dkt. No. 1-1) that

establishes    his       financial   eligibility       to     proceed   without

prepayment    of   the    filing   fee,   and   the   Court    will   grant   his

application to proceed in forma pauperis (“IFP”) under 28 U.S.C.

§ 1915(a).

I.   Sua Sponte Dismissal

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) and 42 U.S.C. § 1997e(c) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous
or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief.

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). A pleading must contain a

“short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a

motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556.) Legal conclusions, together

with threadbare recitals of the elements of a cause of action, do

not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than
                                   2
conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      The only defendant named in the complaint is the Atlantic

County Justice Facility. (Compl., Dkt. No. 1.) Plaintiff alleges

that on January 30, 2020, while confined in the Atlantic County

Justice Facility, he suffered from food poisoning after eating the

food served for dinner, and he was sick for five days. (Id.) He is

seeking money damages for his pain and suffering. (Id.)

      B.   Claims under 42 U.S.C. § 1983

      A plaintiff may have a cause of action under 42 U.S.C. § 1983

for violations of his constitutional rights. Section 1983 provides

in relevant part:

           Every person who, under color of any statute,
           ordinance, regulation, custom, or usage, of
           any State or Territory ... subjects, or causes
           to be subjected, any citizen of the United
           States or other person within the jurisdiction
           thereof to the deprivation of any rights,
           privileges, or immunities secured by the
                                 3
             Constitution and laws, shall be liable to the
             party injured in an action at law, suit in
             equity, or other proper proceeding for redress
             ....

Thus, to state a claim for relief under § 1983, a plaintiff must

allege, first, the violation of a right secured by the Constitution

or   laws    of   the   United    States       and,   second,   that    the   alleged

deprivation was committed or caused by a person acting under color

of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Piecknick v.

Pennsylvania, 36 F.3d 1250, 1255–56 (3d Cir. 1994).

      The only defendant named in the complaint is a county jail.

Prisons or jails are not “persons” who can be sued under § 1983.

See Fischer v. Cahill, 474 F.2d 991, 992 (3d Cir. 1973) (the New

Jersey Prison Medical Department may not be sued under § 1983

because it is not a “person” within the meaning of the statute)

(citing      United     States    ex   rel.       Gittlemacker     v.    County      of

Philadelphia, 413 F.2d 84 (3d Cir. 1969), cert. denied, 396 U.S.

1046 (1970)). The Court will dismiss the § 1983 claim against

Atlantic County Justice Facility with prejudice.

      “The    Constitution       mandates      that   prison    officials     satisfy

inmates’ ‘basic human needs—e.g., food, clothing, shelter, medical

care, and reasonable safety.’” Duran v. Merline, 923 F.Supp.2d

702, 719 (D.N.J. 2013) (quoting Helling v. McKinney, 509 U.S. 25,

32   (1993))      (additional     citation       omitted).      However,      even   if


                                           4
Plaintiff   could     file   an   amended   complaint   naming   a   proper

defendant, isolated instances of spoiled or contaminated food do

not amount to a constitutional violation. See Duran v. Merline,

923 F. Supp. 2d 702, 720 (D.N.J. 2013) (collecting cases).

III. CONCLUSION

     For the reasons stated above, the Court will dismiss the

complaint with prejudice.


An appropriate Order follows.


DATE:   May 3, 2021
                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                      5
